Court of Appeals, State of Michigan

                                              ORDER
                                                                           Joel P. Hoekstra
Manchester Colony LLC v Gary Novara                                          Presiding Judge

DocketNo.     316369                                                       Kurtis T. Wilder

LC No.        12-125889 CK                                                 Karen M. Fort Hood
                                                                             Judges


              The Court orders that the September 19, 2014 opinion is hereby AMENDED. The
opinion contained the following clerical error: Page 1, section I, paragraph 2, line 3, the word "a"
between the words "that" and "questions" shall be stricken.

              In all other respects, the September 19, 20 14 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               NOV 0 7 2014
                                       Date